Case 1:21-cv-01035-PAB-KLM Document 28 Filed 06/14/21 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


  Civil Action No. 21-cv-1035-PAB-KLM

  KAREN GARNER,

        Plaintiff,

  v.

  CITY OF LOVELAND, a Colorado municipality,
  OFFICER AUSTIN HOPP, Loveland Police Officer, in his individual capacity,
  OFFICER DARIA JALALI, Loveland Police Officer, in her individual capacity,
  SERGEANT PHILIP METZLER, Loveland Police Officer, in his individual capacity,
  TYLER BLACKETT, Loveland Community Service Officer, in his individual capacity, and
  SERGEANT ANTOLINA HILL, Loveland Police Officer, in her individual capacity.


        Defendants.


                 STIPULATED MOTION TO STAY CASE AND CONTINUE
                           SCHEDULING CONFERENCE


        Plaintiff, KAREN GARNER, by her attorney, SARAH SCHIELKE, of THE LIFE &

  LIBERTY LAW OFFICE, and Defendant, CITY OF LOVELAND, by its attorney, ERIC M.

  ZIPORIN, of the law firm of SGR, LLC, Defendant, AUSTIN HOPP, by his attorneys,

  GORDON VAUGHAN and SARA COOK of the law firm VAUGHAN & DeMURO,

  Defendant, DARIA JALALI, by her attorneys, JONATHAN M. ABRAMSON and YULIA

  NIKOLAEVSKAYA, of the law firm KISSINGER & FELLMAN, P.C., Defendant, PHILIP

  METZLER, by his attorneys, JOSH MARKS and DJ GORDLFARB, of the law firm BERG

  HILL GREENLEAF RUSCITTI, Defendant, TYLER BLACKETT, by his attorney, PETER
Case 1:21-cv-01035-PAB-KLM Document 28 Filed 06/14/21 USDC Colorado Page 2 of 5




  H. DOHERTY of the law firm LASATER & MARTIN, P.C.; and Defendant, ANTOLINA

  HILL, by her attorneys, KATHERINE M.L. PRATT and SAUGAT THAPA, of the law firm

  WELLS, ANDERSON & RACE, LLC, and pursuant to D.C.COLO.LCivR 16.6, respectfully

  request that the Court stay this case and continue the scheduling conference to the earliest possible

  date.

          IN SUPPORT THEREOF, the parties state as follows:

          1.     The Court may, to facilitate settlement or resolution of a suit, “stay the action in

  whole or in part during a time certain or until further order.” D.C.COLO.LCivR 16.6(a).

          2.     The parties are scheduled for mediation with Judge William Neighbors of the

  Judicial Arbiter Group, Inc. on July 7, 2021, at 9:00 AM.

          3.     The responsive pleading deadline for some Defendants is June 14, 2021.

          4.     The Scheduling Conference is set for July 14, 2021, seven (7) days after the

  scheduled mediation.

          5.     The parties agree that, given the upcoming mediation, a brief stay of the case and a

  continuance of the Scheduling Conference would conserve resources and promote the efficient

  administration of justice.

          6.     Should the case resolve at mediation, the parties will immediately notify the Court

  of same.

          7.     The parties respectfully request a new uniform responsive pleading deadline for all

  Defendants of July 28, 2021.

          8.     The parties respectfully request that this Court continue the Scheduling Conference

  to the earliest possible date, in August or September if possible.
Case 1:21-cv-01035-PAB-KLM Document 28 Filed 06/14/21 USDC Colorado Page 3 of 5




         WHEREFORE, the parties respectfully request that the Court grant their stipulated

  motion and enter the following orders:

         A.      That all Defendants’ responsive pleading deadlines are extended to July 28,

         2021; and

         B.      That the Scheduling Conference set for July 14, 2021 is vacated, and is to be

  reset on the earliest possible date, in August or September, if possible.

                                                    Respectfully submitted,


                                                    /s/ Sarah Schielke
                                                    Sarah Schielke
                                                    The Life & Liberty Law Office
                                                    1209 Cleveland Avenue
                                                    Loveland, Colorado 80537
                                                    Email: sarah@lifeandlibertylaw.com
                                                    Attorney for Plaintiff


                                                    /s/ Eric M. Ziporin
                                                    Eric M. Ziporin
                                                    SGR, LLC
                                                    3900 East Mexico Avenue, Suite 700
                                                    Denver, CO 80210
                                                    Telephone: (303) 320-0509
                                                    Facsimile: (303) 320-0210
                                                    Email: eziporin@sgrllc.com
                                                    Attorney for Defendant City of Loveland
Case 1:21-cv-01035-PAB-KLM Document 28 Filed 06/14/21 USDC Colorado Page 4 of 5




                                       /s/ Sara L. Cook
                                       Sara L. Cook
                                       Vaughan & DeMuro
                                       111 South Tejon Street, Suite 545
                                       Colorado Springs, CO 80903
                                       Telephone: (719) 578-5500
                                       Email: scook@vaughandemuro.com
                                       Attorney for Defendant Austin Hopp


                                       /s/ Jonathan M. Abramson
                                       Jonathan M. Abramson
                                       Kissinger & Fellman, P.C.
                                       Ptarmigan Place, Suite 900
                                       3773 Cherry Creek North Drive
                                       Denver, CO 80209
                                       Telephone: (303) 320-6100
                                       Facsimile: (303) 327-8601
                                       Email: jonathan@kandf.com
                                       Attorney for Defendant Daria Jalali


                                       /s/ Katherine M.L. Pratt
                                       Katherine M.L. Pratt
                                       Wells, Anderson & Race, LLC
                                       1700 Broadway, Suite 1020
                                       Denver, CO 80290
                                       Telephone: (303) 830-1212
                                       Email: kpratt@warllc.com
                                       Attorney for Defendant Antolina Hill


                                       /s/ Peter H. Doherty
                                       Peter H. Doherty
                                       Lasater & Martin, P.C.
                                       8822 Ridgeline Blvd, Suite 405
                                       Highlands Ranch, CO 80129
                                       Telephone: (303) 730-3900
                                       Email: peter@lasaterandmartin.com
                                       Attorney for Defendant Tyler Blackett
Case 1:21-cv-01035-PAB-KLM Document 28 Filed 06/14/21 USDC Colorado Page 5 of 5




                                       /s/ Josh A. Marks
                                       Josh A. Marks
                                       David J. Goldfarb
                                       Berg Hill Greenleaf Ruscitti LLP
                                       1712 Pearl Street
                                       Boulder, CO 80302
                                       Phone: (303) 402-1600
                                       Fax: (303) 402-1601
                                       Email: jam@bhgrlaw.com
                                       Email: jam@bhgrlaw.com
                                       Attorney for Defendant Philip Metzler




   01914724.DOCX
